DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed March 22, 2021.  Claims 1-18 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-13, the closest prior art references, Li et al. (US 2011/0051056 A1) and Park et al. (US 2003/0085163 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “a laminated member positioned on at least one surface of the display panel; a light blocking layer positioned outside the display area that is disposed on one of the display panel or the laminated member; and an alignment pattern disposed on the other of the display panel and the laminated member corresponding to an edge of the light blocking layer, said alignment pattern being configured to measure a misalignment between the display panel and the laminated member, wherein the laminated member includes a first laminated member positioned below the display panel and a second laminated member positioned on the display panel.”
In regard to independent claim 14 and dependent claim 15, the closest prior art references, Li et al. (US 2011/0051056 A1) and Park et al. (US 2003/0085163 A1), fail to disclose, either singly or in combination, all of the limitations of claim 14, including the combination of limitations, “a laminated member that includes a first laminated member positioned below the display panel and a second laminated member positioned on the display panel; a light blocking layer disposed on the display panel outside the display area that includes two pairs of opposite edges; a first alignment pattern disposed on the first laminated member; and a second alignment pattern disposed on the second laminated member, wherein the first alignment pattern corresponds to a first pair of opposite edges of the light blocking layer, and the second alignment pattern corresponds to a second pair of opposite edges of the light blocking layer, said first and second alignment patterns being configured to measure a misalignment between the display panel and the laminated member.”
In regard to independent claim 16 and dependent claims 17-18, the closest prior art references, Li et al. (US 2011/0051056 A1) and Park et al. (US 2003/0085163 A1), fail to disclose, either singly or in combination, all of the limitations of claim 16, including the combination of limitations, “laminated members positioned on and. below the display panel; a light blocking layer positioned outside the display area that is disposed on one of the display panel or the laminated members; and an alignment pattern disposed on the other of the display panel and the laminated members corresponding to an edge of the light blocking layer. wherein the alignment pattern includes rectangular alignment marks along the edge of the light blocking layer, a plurality of openings formed in the light blocking layer that are arranged parallel to the edge, wherein each of the plurality of openings is surrounded by the light blocking layer, and an indication mark on the laminated members that indicates a reference position along the plurality 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






Jessica M. Merlin
March 25, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871